UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION

Billy Joe Ogg,
Plaintiff(s),

V. Case No. 1:16cv816
( D.J. Barrett ; Litkovitz, MJ.)

James M. Clark, et al.,
Defendant(s).

ORDER

This matter came before Magistrate Judge Stephanie K. Bowman for
a settlement conference held on October 2, 2019. At the request of the
parties and with the consent of the Court, the stay in this matter shall be
extended for an additional (6) six months.

The parties are ORDERED to submit a joint settlement status report
to the Court by no later than April 3, 2020.

SO ORDERED.
Date: 10/9/2019 s/Karen L. Litkovitz

Karen L. Litkovitz
United States Magistrate Judge

Awh
October 9, 2019
